Citation Nr: 0509642	
Decision Date: 03/14/05    Archive Date: 04/07/05

DOCKET NO.  00-07 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from December 1967 to December 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision, which 
granted an initial rating of 30 percent for service-connected 
PTSD effective August 17, 1999.  The veteran appealed the 
assigned effective date and evaluation.  

By an October 2003 decision, the Board, inter alia, assigned 
an earlier effective date of January 16, 1996; this, this 
matter has been resolved.  The Board remanded the increased 
rating claim to the RO for additional development.  After 
completing the Board's requested development and 
readjudicating the claim, the RO confirmed and continued the 
assigned 30 percent rating.  As such, the matter has been 
returned to for appellate review.

In February 2004, the veteran submitted informal claims of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities and 
entitlement to service connection for a right shoulder 
disability.  As such, those matters are referred to the RO 
for any development deemed appropriate.

The RO issued the last Supplemental Statement of the Case 
(SSOC) in November 2004.  The veteran's appeal was 
transferred to the Board thereafter.  In January 2005, the 
veteran submitted relevant VA outpatient treatment reports 
dated from March to December 2004, and in February 2005, the 
Board received a statement from the veteran's community 
college professor, in which she stated that the veteran had 
"missed school because of his nightmares concerning 
Vietnam."  By written correspondence received in February 
2005, the veteran's representative has waived the right to 
initial review by the agency of original jurisdiction.  69 
Fed. Reg. 53807 (2004) (to be codified as amended at 
38 C.F.R. § 20.1304 (c) and (d)).  As such, appellate review 
will proceed.


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  Service connection for PTSD has been in effect since 
January 16, 1996.

3.  Since service connection has been in effect, the 
veteran's PTSD has been productive of severe social and 
industrial impairment or occupational and social impairment, 
with deficiencies in areas such as work and school.


CONCLUSION OF LAW

Since January 16, 1996, the criteria for an initial rating of 
70 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, Part 4, Diagnostic Code 9411 
(in effect before and after November 7, 1996) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations 

The veteran seeks an initial rating in excess of 30 percent 
for PTSD.  As previously noted, in December 1999, the RO 
granted service connection for PTSD and assigned a 30 percent 
rating effective August 17, 1999.  The veteran appealed the 
assigned effective date and evaluation.  By an October 2003 
decision, the Board, inter alia, assigned an earlier 
effective date of January 16, 1996.  Since the veteran 
appealed the initial rating determination and the rating 
schedule provides for a higher rating, that claim remains 
open.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); AB v. 
Brown, 6 Vet. App. 35.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Before November 7, 1996, the rating schedule provided that 
when PTSD caused definite impairment in social and industrial 
adaptability, a 30 percent rating was warranted.  It also 
provided that a 50 percent rating was warranted for 
considerable impairment, and a 70 percent rating was assigned 
when there was severe social impairment and the 
psychoneurotic symptoms were of such severity and persistence 
that there was a severe inability to obtain or retain 
employment.  

A 100 percent was assigned when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community and totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
result in profound retreat from mature behavior along with a 
demonstrably inability to obtain or retain employment were 
shown.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Effective November 7, 1996, the Ratings Schedule for Mental 
Disorders, was amended and redesignated as 38 C.F.R. § 4.130.  
61 Fed. Reg. 52695-52702 (October 8, 1996).  Under the new 
regulation, the evaluation criteria for mental disorders 
substantially changed, in that the criteria focused on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.

The new regulation, in relevant part, provides a 30 percent 
rating for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with normal routine behavior, 
self-care, and conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); and disorientation 
to time or place; memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF of 31 to 40 is defined 
as some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A GAF of 41 to 
50 is defined as serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.

In this case, both the old and new criteria are favorable to 
the veteran's claim.  Thus, the Board will apply the amended 
regulation to rate the veteran's disability for periods from 
and after the effective date of the amendment.  The prior 
version of the regulation will be applied to rate the 
veteran's disability for any period preceding the effective 
date of the amendment.  VAOPGCPREC 3-00.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Factual Background & Analysis

After reviewing and weighing the positive and negative 
evidence in this case, and resolving all doubt in the 
veteran's favor, the Board finds that since service 
connection has been in effect the criteria for a 70 percent 
rating for PTSD have been met.  The medical evidence overall 
demonstrates that the veteran's PTSD is productive of severe 
social and industrial impairment, or occupational and social 
impairment, with deficiencies in areas such as work and 
school.  The medical evidence, however, does not demonstrate 
that a rating in excess of 70 percent is warranted.  The 
veteran's PTSD is not productive of total occupational and 
social impairment.  

In this case, the record reflects that the veteran underwent 
a VA examination in January 1996.  At the examination, the 
veteran reportedly had dreams and memories of active service.  
He also had a significant amount of stress in his life 
because of his wife's diagnosis of throat cancer.  In the 
social history, the veteran reportedly had worked odd jobs 
since service, and he had quit only one job because of family 
concerns.  The examiner recorded that the veteran was 
employed at a temporary agency and had been awarded a 
temporary employee of the year honor.  The examiner also 
reported that after service the veteran had remained married 
for 14 years until he and his spouse grew apart.  He 
remarried and had been married to his current spouse for 12 
years.  

On mental status examination, the examiner reported that the 
veteran was alert, coherent, and goal direct.  His insight 
and judgment were good.  He had no homicidal or suicidal 
ideation, and memory and recall were intact.  In that same 
report, the examiner also reported that the veteran looked 
older than his stated age, and was dirty and untidy.  The 
examiner recorded a diagnostic impression of adjustment 
disorder with mixed emotions and conduct, and that the 
veteran's Global Assessment Functioning (GAF) assessment was 
fair to poor.  After the examination, the examiner commented 
that the veteran was obviously going through a great deal of 
stress with his wife being ill and his sleeping difficulties, 
although he seemed resourceful and managed to keep himself 
going.  

In a February 1996 statement, the a veterans' senior 
counselor wrote that the veteran "gave the impression of 
having intense fear and helplessness with a distressed 
demeanor."  The counselor added that the veteran had 
markedly diminished responsiveness to questions asked and an 
inability to concentrate when discussing his claim.  The 
counselor described the veteran as quivering and being in a 
state of nervous restlessness.  

An August 1999 medical statement from the Vet Center reflects 
that the veteran complained of recurring disturbing memories, 
thoughts, and images of combat.  The veteran also reportedly 
had intrusive thoughts and feelings which overwhelmed him.  
The veteran reportedly avoided thinking of or talking about 
his combat experiences, felt distant and cut off from others, 
and had difficulty expressing himself to others.  He also 
complained of difficulty with sleeping, being easily 
startled, irritability, and survivor's guilt.  In the 
discussion, a diagnosis of PTSD was rendered with a GAF of 
50.

On VA examination in November 1999, the examiner noted that 
he had reviewed the claims file before and after the 
examination.  The examiner then reviewed the veteran's 
military and social history.  The examiner reported that the 
veteran's subjective complaints included experiencing 
nightmares approximately two to three times per month, 
sleeplessness, increased isolation, the inability to develop 
close relationships, and intrusive thoughts that were 
exacerbated by military television programs.  The veteran 
also reportedly experienced panic attacks and increased anger 
and irritation.  He denied a history of suicidal attempts.  
The examiner then noted that the veteran's wife had died a 
year before of throat cancer, and although the veteran 
reportedly had no desire to excel, he continued to work in 
the temporary service industry.

Mental status examination revealed the veteran was 
cooperative and had good eye contact.  His speech was normal 
in rate and tone.  His affect was slightly agitated, and mood 
was moderately controlled:  the veteran was not necessarily 
happy, but hopeful about the future.  The veteran denied any 
suicidal or homicidal ideation.  No evidence of psychosis, 
paranoia, or delusions was present.  The veteran's thought 
processes were coherent and goal directed.  The diagnoses 
included PTSD with a GAF score of 60.

VA outpatient treatment reports and medical reports from the 
Vet Center dated from September 1998 to December 2001 show 
continued treatment for frequent nightmares, flashbacks, 
depression, anxiety, and panic attacks.  An August 2001 
clinical entry notes that the veteran was moderately anxious, 
pleasant and cooperative.  The veteran reportedly had 
difficulty talking about Vietnam, but he was oriented times 
three and exhibited no evidence of psychosis or looseness of 
association.  The assessment was PTSD with a GAF score of 50.  
A clinical entry dated on September 11, 2001, records an 
assessment of chronic and severe PTSD, exacerbated by recent 
terrorist attack.  A clinical entry dated September 20, 2001, 
notes that on objective examination the veteran was slightly 
anxious although polite, alert and oriented in all spheres, 
and had no evidence of a thought disorder.  The veteran also 
denied hallucinations and suicidal or homicidal ideation.  
The assessment was PTSD with a GAF score of 70.  A clinical 
note dated in December 2001 shows that the veteran's 
disability picture essentially remained the same.  The 
assessment was PTSD with a GAF score of 65.

On VA examination in August 2004, the veteran's symptoms had 
reportedly increased in severity and frequency, particularly 
his nightmares as he had one to two nightmares per week.  He 
also reportedly became increasingly more isolative, agitated 
and nervous.  He was afraid to have close relationships.  The 
examiner then noted that the veteran had several clusters.  
He had re-experiencing cluster: he endorsed intrusive 
thoughts and nightmares; an avoidance cluster: he avoided 
people, places, activities, thoughts, feelings, and 
conversations; and an arousal cluster:  he had difficulty 
sleeping and continued to endorse irritable and anger 
outbursts.  The veteran reportedly described his social and 
occupational functional disturbance as moderate to severe.  
The examiner then reported that the veteran had remarried and 
was living with his third spouse and stepdaughter.  

Mental status examination revealed that the veteran was alert 
and oriented times four.  No psychomotor agitation or 
retardation was noted.  The veteran maintained good eye 
contact throughout the examination.  He was cooperative and 
pleasant.  His speech was within normal limits, and his 
thought processes were linear and goal directed.  No 
looseness of association or flight of ideas was noted.  The 
veteran's mood appeared euthymic, and his affect was full 
range.  The veteran denied having delusions or any auditory, 
visual, or tactile hallucinations.  He had no response to 
internal stimuli.  His recent and remote memory appeared 
intact.  His concentration was intact, and he was cognitively 
intact.  The veteran's insight and judgment were fair as 
well.  In the impression, the examiner stated that the 
veteran had mild to moderate symptoms of PTSD.  The veteran 
was employable, although he currently attended school.  The 
assessment included PTSD with a GAF range from 55-60.  

VA outpatient treatment reports dated from January 2004 to 
December 2004 show continued treatment for depression, 
anxiety, nightmares, and intrusive thoughts.  In March 2004, 
objective evaluation revealed that the veteran was alert, 
anxious, and cooperative with an intense affect and depressed 
mood.  The veteran's speech was normal and he had good eye 
contact.  Additionally, his thought processes were logical 
and relevant without evidence of psychotic features or 
suicidal or homicidal ideation.  His insight and judgment and 
memory and concentration were intact.  The assessment was 
PTSD with a GAF score of 50.  In December 2004, the veteran's 
subjective complaints and objective findings remained 
essentially the same.  The GAF score was 48.

In a February 2005 statement, the veteran's professor 
reported that the veteran had been a student over the last 
three semesters.  The professor then reported that on two or 
three occasions, the veteran had missed school because of 
nightmares concerning Vietnam.  The veteran was very upset 
and had had anxiety about the nightmares.  

As previously noted, in this case, when resolving doubt in 
the veteran's favor, the Board finds that the criteria for a 
70 percent rating have been met.  The medical evidence prior 
to November 1996 reflects that the veteran's PTSD was 
productive of severe social and industrial impairment.  On VA 
examination in January 1996, after examination, the VA 
examiner noted that the veteran was going through a great 
deal of stress and that his GAF assessment was fair to poor, 
and in February 1996, the veteran was described as quivering 
and being in a state of nervous restlessness.  

Further, when resolving doubt in the veteran's favor, the 
medical evidence subsequent to 1996 overall demonstrates that 
the veteran's PTSD has been productive of severe occupational 
and social impairment.  In August 1999, the veteran's GAF 
score was 50.  A GAF of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Although on VA examination 
in November 1999, the examiner described the veteran's PTSD 
as being mild to moderate and assigned a GAF score of 60, the 
Board points out that during the interview, the veteran 
reported that he had experienced increased nightmares, 
sleeplessness, isolation, and an increased inability to 
develop close relationships with others.  The veteran also 
reported experiencing increased panic attacks, anger and 
irritation.  In addition to the foregoing, VA outpatient 
treatment reports dated in August 2001 record a GAF score of 
50, and note that in September 2001 the veteran's PTSD was 
severe, as it had been exacerbated by the recent terrorist 
attack.  

It is acknowledged that VA outpatient treatment reports 
thereafter dated in September and December 2001 show 
improvement and reflect a GAF scores ranging from 65-70 and 
that an August 2004 VA examination report reflects a GAF 
score ranging from 55-60.  A GAF of 51 to 60 is defined as 
moderate symptoms.  However, in August 2004, the examiner 
also noted that the veteran had several clusters.  The 
examiner reported that the veteran had a re-experiencing 
cluster: he endorsed intrusive thoughts and nightmares; an 
avoidance cluster: he avoided people, places, activities, 
thoughts, feelings, and conversations; and an arousal 
cluster:  he had difficulty sleeping and continued to endorse 
irritable and anger outbursts.  In addition to the foregoing, 
VA outpatient treatment reports dated in March 2004 show 
continued treatment for depression, anxiety, nightmares and 
intrusive thoughts.  The an assessment was PTSD with a GAF 
score of 50.  Moreover, a December 2004 clinical note records 
a GAF score of 48, and in a February 2005 letter, the 
veteran's professor wrote that the veteran had missed several 
classes because of symptoms attributable to PTSD.  

At this time, the Board acknowledges that a GAF score is not 
dispositive for evaluative purposes, and that at times the 
veteran's clinical findings and GAF scores appear 
inconsistent.  However, in this case, the record reflects 
that the veteran's complaints of experiencing increased 
nightmares, depression, and isolation have been and remain 
consistent.  The record also reflects that he has engaged in 
no more than temporary employment, and that when unemployed, 
he has missed classes because of his PTSD symptoms.  Upon 
weighing the aforementioned contradictory positive and 
negative evidence, the Board finds that when resolving all 
doubt in the veteran's favor, the assignment of a rating to 
70 percent for severe social and industrial impairment is 
warranted.  

As previously indicated, the medical evidence does not show 
that the criteria for a rating in excess of 70 percent have 
been met.  There is no medical evidence of record 
demonstrating that the veteran's attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  The evidence 
also does not establish that he has or has had totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
result in profound retreat from mature behavior along with a 
demonstrably inability to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).  The medical 
evidence also fails to demonstrate total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  Rather, the record reflects that 
the veteran has denied any suicidal or homicidal ideation, 
his speech has remained within normal limits in rate and 
tone, his thought processes have been logical and direct, and 
that the veteran is married and works at a temporary agency.  
Thus, the criteria for a rating of 70 percent and no more 
have been met.  

As previously noted, because the veteran appealed the RO's 
initial rating determination, separate ratings can be 
assigned for separate periods of time based on facts found.  
Fenderson v. West, 12 Vet. App. 119.  In this case, as 
discussed above, when resolving all doubt in the veteran's 
favor, the evidence overall shows since service connection 
has been in effect the veteran's PTSD has been productive of 
severe social and occupational impairment.  Thus, the 
assignment of a 70 percent rating and no more is proper.  The 
application of staged ratings is not warranted.

The Board further notes that the pertinent provisions of 38 
C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321(b)(1) 
(2004), have been considered but finds no basis for referral 
in this regard.  There is no evidence of frequent 
hospitalization or marked interference with employment that 
is exceptional so as to preclude the use of the regular 
rating criteria.  The record is devoid of evidence indicating 
frequent hospitalization due to service-connected disability.  
Also, there is no evidence demonstrating that the veteran's 
PTSD is productive of marked interference with employment.  
The record shows that the veteran has remained either 
employed at a temporary agency or that he attends school.  
Therefore, referral for an increased evaluation on an extra-
schedular basis is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), inter 
alia, expanded the duty of VA to notify a claimant and his or 
her representative of the information and evidence necessary 
to substantiate a claim, and enhanced VA's duty to assist a 
claimant in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004)).  

To the extent necessary, VA has fulfilled its duty to assist 
the veteran under the VCAA.  See VAOGCPRE 8-03.  The veteran 
and his representative have been notified of the information 
and medical or lay evidence needed to substantiate his claim.  
By rating decision dated in December 1999, Statement of the 
Case dated in March 2000, Supplemental Statement of the Case 
dated in February 2002, VA apprised the veteran and his 
representative of the law applicable in adjudicating the 
appeal, the reasons and bases for the VA decisions, and the 
information and evidence needed to substantiate his claims.  
VA also told the veteran what he needed to substantiate his 
claims.  The record reflects that the veteran informed VA of 
relevant information and evidence.  It also reflects that VA 
assisted him with obtaining his VA and non-VA medical 
records, employment records, and records from other Federal 
agencies.  As such, VA has fulfilled its duty to inform the 
veteran of the information and evidence needed to 
substantiate his claims.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA has also fulfilled its duty to assist the veteran.  VA has 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran, and such evidence has been 
obtained and associated with the claims folder.  The evidence 
includes the veteran's reports of VA examinations and VA and 
non-VA treatment reports dated from 1996 to 2004.  The 
veteran has furnished medical release of information forms 
and informed VA of any dates and places of treatment, as well 
as other pertinent information and evidence.  As previously 
indicated, the record is replete with VA and non-VA medical 
reports.  Accordingly, VA has met its duty to assist.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(d).  

In this case, the duty to notify and duty to assist the 
veteran have been fulfilled.  All information and evidence 
have been developed to the extent possible and no prejudice 
will result to the veteran by the Board's consideration of 
this matter.  Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  


ORDER

Since January 16, 1996, entitlement to an initial rating of 
70 percent is granted, subject to the regulations pertinent 
to the disbursement of monetary funds.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


